Citation Nr: 0001821	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  98-13 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a herniated nucleus pulposus, with fusion of the 
spine, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 1998 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, denying the veteran's claim for 
increase for service-connected disability of the low back.  
During the pendency of the appeal, the veteran appeared at a 
hearing before the Board, sitting in Cleveland, Ohio, in 
April 1999, but the transcript was lost.  In light of the 
veteran's request for a further hearing, the Board remanded 
this matter to the RO in August 1999.  The veteran thereafter 
elected to appear at a videoconference hearing before the 
Board, and such proceeding occurred in October 1999, a 
transcript of which is of record.  During the course of the 
hearings held in April and October 1999, the veteran 
presented additional documentary evidence with a written 
waiver of initial RO consideration of such evidence.

In hearing testimony in October 1999 and in a VA Form 21-
8940, Veteran's Application for Increased Compensation Based 
on Unemployability, submitted during the October 1999 
hearing, the veteran raised a claim for a total disability 
rating for compensation based on individual unemployability.  
Inasmuch as that issue has not been developed or certified 
for the Board's review at this time, it is referred to the RO 
for appropriate consideration.


FINDING OF FACT

The disability picture associated with the veteran's service-
connected postoperative residuals of a herniated nucleus 
pulposus with fusion of the spine more nearly approximates 
the criteria for the maximum schedular evaluation for a 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy and 
characteristic pain, muscle spasm, and radicular 
manifestations of the low back and lower extremities; little 
intermittent relief has resulted from various treatment 
modalities.


CONCLUSION OF LAW

The criteria for the assignment of a 60 percent schedular 
evaluation, but none greater, for postoperative residuals of 
a herniated nucleus pulposus with fusion of the spine have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for low back disability is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim that is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to such claim.  
Generally, an allegation that a service-connected disability 
has increased in severity is sufficient to establish well-
groundedness.  Proscelle v. Derwinski, 2 Vet. App. 629, 631-
32 (1992).  Likewise, the Board is satisfied that all 
relevant facts have been properly and sufficiently developed, 
such as to permit the favorable action set forth in detail 
below.  Accordingly, no further assistance to the veteran is 
required to comply with the duty-to-assist obligation 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

From an historical perspective, it is noted that service 
connection for a herniated nucleus pulposus, operated, with 
fusion of the spine, L-4, L-5, and S-1, was established by 
the RO in a rating decision of March 1946.  At that time, a 
40 percent schedular rating was assigned and such rating has 
remained in effect since that time, excepting one or more 
periods of temporary total ratings.  As such, the 40 percent 
rating is protected and cannot be reduced, absent a showing 
of fraud.  38 C.F.R. § 3.951(b).

It is observed that the RO has consistently rated the 
disability herein at issue under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 on the basis of intervertebral disc 
disease.  Under Diagnostic Code 5293, a 40 percent rating is 
warranted for severe intervertebral disc syndrome with 
recurring attacks and little intermittent relief.  A 60 
percent rating is assignable for intervertebral disc syndrome 
that is pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The Board notes that under 38 C.F.R. §§ 4.40 and 
4.45, the rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, as supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  

The evidence which has been developed in connection with the 
current claim includes examination and treatment records from 
VA and non-VA medical personnel, several written statements 
of the veteran, and the transcript of a videoconference 
hearing afforded the veteran before the Board in October 
1999.  The veteran and his spouse have testified that there 
has been progressive worsening of the veteran's low back 
disorder, based primarily on increased pain and corresponding 
physical limitations, and such testing is found to be 
credible and otherwise consistent with that medical evidence 
found by the undersigned to be persuasive.  

The medical data furnished by private physicians suggest the 
existence of a pronounced intervertebral disc syndrome, while 
a VA examination performed in June 1998 seems to identify a 
less severe disability of the lower spine, manifested in part 
by normal ambulation and the absence of deformity, 
paravertebral muscle spasm, reflex or sensory deficits, and 
objective evidence of pain.  Limited motion of the lumbar 
spine was indicated by the VA evaluation, but straight leg 
raising was found to be normal.  

The VA findings differ significantly from those of attending 
private physicians during 1997 and 1998, which note advanced 
degenerative changes of the lumbar spine, intraspinal 
adhesions, significant degeneration of the veteran's fused 
lower spine, and central canal stenosis related to 
impingement in the central canal of a previous intervertebral 
disc.  Pain and limited motion of the low back appear to be 
primary manfestations, and in the opinion of the veteran's 
treating oseopathic physician, he has been rendered 
completely disabled.  A period of epidural ambulatory 
analgesic infusion was attempted, beginning in or about 
September 1997, when pain levels were as high as a "7" on a 
0-10 Verbal Numeric Scale.  Only a temporary decline in pain 
levels was achieved with that regimen, during which 
improvement in range of motion was achieved.  Upon the 
program's end, however, the veteran's back pain returned and 
it was noted in March 1998 that despite use of Lorcet, he was 
experiencing up to 50 jolts of stabbing back pain a day, 
presumably due to instability of the prior fusion.  Further 
attempts to manage the veteran's pain by nerve stimulators, 
neural augmentation, and other means are cited by the 
veteran's treating physicians.  It is also noted by means of 
reports from attending physicians and input from the veteran 
that, during 1998 and in 1999, he was maintained on various 
medications, including Lorcet and Darvocet, in an effort to 
reduce his pain and relieve his other symptoms.

In terms of the neurological manifestations of the veteran's 
service-connected low back disorder, the record reflects 
findings or diagnoses as to lumbar radiculopathy, neuralgia, 
and radiculopathy affecting the lower extremities due to a 
post-laminectomy syndrome.  An electromyogram and nerve 
conduction testing in August 1996 was found to be borderline 
for neuropathy; such testing in August 1998 identified much 
asymmetry between the right and left nerves tested of the 
lower extremities and lower spinal region, for which 
aggressive treatment was recommended.  

On balance, the Board finds that the findings and assessments 
made over an extended period of time are found to be more 
representative of the veteran's service-connected low back 
disorder than that of the VA examiner in June 1998.  While it 
remains unclear as to reason(s) for the difference in 
findings, the lengthy and detailed evaluation and treatment 
of the disorder in question by non-VA medical professionals 
persuade the undersigned that the disability picture 
presented more nearly approximates the criteria for the 
assignment of the maximum rating under Diagnostic Code 5293 
of 60 percent.  As such, a 60 percent rating is warranted.  
See 38 C.F.R. § 4.7.  

However, it is observed that the 60 percent evaluation 
assigned represents the maximum rating assignable under 
Diagnostic Code 5293.  Moreover, the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, as interpreted by the U. S. Court of 
Veterans Appeals in DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995), do not afford a basis for an increase beyond the 
maximum available rating under Diagnostic Code 5293.  
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Further, alternate rating criteria do not afford a basis for 
an increase beyond the 60 percent level in the absence of a 
showing of a vertebral fracture with cord involvement, 
bedridden status, or use of long leg braces, or a 
demonstration of ankylosis at an unfavorable angle.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286 (1999).

In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), the Court held 
that the Board does not have jurisdiction to assign an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1) in the first instance.  In this appeal, 
however, the RO has not addressed the veteran's entitlement 
to an extraschedular evaluation of increased disability, and 
the veteran does not otherwise advance specific contentions 
as to his extraschedular entitlement.  Under these 
circumstances, the Board lacks jurisdiction and further 
referral to the RO for those procedural actions outlined by 
38 C.F.R. § 3.321(b)(1) is unnecessary .  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 60 percent rating for postoperative 
residuals of a herniated nucleus pulposus, with fusion of the 
spine is warranted.  To this extent, the appeal is granted.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

